Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
					DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
The office acknowledges Applicants filing of the claim amendments and amendments to specification dated 11/17/2021. Claims 16, 34 and 36 have been amended. Claims 16, 19-21 and 23-36 are pending.  
 				Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 11/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.

				REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: The instant claims are directed to a preservative composition comprising (i) a hydroxamic acid or a salt thereof consisting essentially of a single alkylhydroxamic acid or a salt thereof selected from: hexanohydroxamic acid, caprylohydroxamic acid, caprinohydroxamic and 
	The closest prior art Henkel teaches octanohydroxamic acid and decanohydroxamic acid as antimicrobial agents and both in the ratio of 10:1 to 1:10 provide synergistic effects. Henkel teaches that long-chain hydroxamic acids alone have little effect on Pseudomonas aeruginosa and that high concentrations are required for any other anti-microbial effect. Applicants have shown in the specification, formulations that comprises the preservative blend (hydroxamic acid and diol(s)) exceeds the USP and CTFA acceptance criteria of 99% reduction in bacteria and 90% reduction in yeast and fungi within seven days compared to the control formulation (See Tables 1- 2, Example 1). Also provided by the Applicants are the preservative efficacy tests of different formulations, see Tables 4-6, 7-8, 11-13, 15-20 against S. aureus, E. coli, P. aeruginosa, C. albicans and A. niger. The prior art do not anticipate or make obvious the claimed preservative composition. Claims 16, 19-21 and 23-36 are allowed. 

					Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627